Fourth Court of Appeals
                                San Antonio, Texas
                                       July 27, 2016

                                    No. 04-16-00125-CR

                                   Thomas MENDOZA,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 15-01-001-CRA
                        Honorable Donna S. Rayes, Judge Presiding

                                      ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to August 15, 2016. NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court